THE THIRTEENTH COURT OF APPEALS

                                    13-13-00577-CV


                           Falcon International Bank
                                       v.
 Mark A. Cantu, Roxanne Pena Cantu, Individually, and Canflor, L.P., a Texas Limited
                                 Partnership


                                   On Appeal from the
                     370th District Court of Hidalgo County, Texas
                            Trial Cause No. C-0300-12-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

favor of the appellant. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

April 16, 2015